Douglas, J.,
dissenting. I respectfully dissent. This is, at best, an “unusual” tax case. The appellant, for whatever reason, chose not to present any appraisal evidence at the hearings before the board of revision or the BTA. Appellee, board of education, presented an extensive appraisal report and the testimony of the appraiser. However, the BTA found the appraisal to be “non-persuasive” because it was based “ * * * on estimates, surveys, and other unverified information.”
Accordingly, since there was no appraisal evidence on one side and unacceptable (to the BTA) appraisal evidence on the other, the BTA was left with the valuation fixed by the board of revision which, of course, is presumptively correct. See Alliance Towers, Ltd. v. Stark Cty. Bd. of Revision (1988), 37 Ohio St.3d 16, 25, 523 N.E.2d 826, 834, where the lead opinion of this court said that “[t]he taxpayers offered no testimony or evidence that the action of the board of revision was not performed in good faith and in the exercise of sound judgment. Absent this proof, the action of the board of revision must be presumed to be valid. * * * ” (Emphasis added.) The decision of the BTA in this case to adopt the valuation of the property as found by the board of revision is neither unreasonable nor unlawful.
Further, in R.R.Z. Assoc. v. Cuyahoga Cty. Bd. of Revision (1988), 38 Ohio St.3d 198, 201, 527 N.E.2d 874, 877. we said that the BTA “ * * * has wide *579discretion to determine the weight given to evidence and the credibility of witnesses before it. Its true value decision is a question of fact which will be disturbed by this court only when it affirmatively appears from the record that such decision is unreasonable or unlawful. * * * This court is not a ‘ “super” Board of Tax Appeals.’ * * * We will not overrule BTA findings of fact that are based upon sufficient probative evidence.” (Emphasis added.) There is substantial (sufficient) probative evidence in this record to support the findings of fact of the BTA. The decision of the BTA is neither unreasonable nor unlawful.
Finally, I disagree with the majority that the BTA’s decision not to base valuation on sales of the property “within a reasonable length of time * * * [of] tax lien date” was unreasonable and unlawful. In support of its position, the majority cites Hilliard City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision (1990), 53 Ohio St.3d 57, 558 N.E.2d 1170. In Hilliard, the tax listing day was January 1, 1986. The sale of the property occurred on December 29, 1986. We found that this slightly less than one-year period met the R.C. 5713.03 test of “a reasonable length of time.” In the case at bar, much of the land was purchased in November of 1984 and April and September of 1985. The tax lien date in this case is January 1, 1987. The BTA found, and I agree, that the purchase dates were “too remote” from the tax lien date to be indicative of current value. It does not take much judicial notice to recognize that the property at the intersection of State Route 161 and Sawmill Road in Columbus, Ohio, had a higher (maybe even substantially higher) value in 1987 than it did in 1984 and 1985. The decision of the BTA was neither unreasonable nor unlawful.
I would affirm the decision of the BTA. Since the majority opinion does not do so, I must respectfully dissent.
A.W. Sweeney and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.